DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 9, 11-15, 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 11, and 19 recite the limitation “determining and using a degree of anisotropy of the material sample”. It is unclear if this is the same degree of anisotropy of claims 1, 10, and 18 respectively or if  this is a different degree of anisotropy. For examination purposes, it has been interpreted to mean any degree of anisotropy, however, clarification is required. 
Claims 2, 11, and 19 recite the limitation “a degree of anisotropy of a first portion”. It is unclear if the degree of anisotropy of the first portion is the same as the degree of anisotropy recited in claim 1, the degree of anisotropy recited previously in claim 2 or a different degree of anisotropy. For examination purposes, it has been interpreted to mean any degree of anisotropy, however, clarification is required.
Claims 2, 11, and 19 recite the limitation “a degree of anisotropy of a second portion” It is unclear if the degree of anisotropy of the second portion is the same as the degree of anisotropy recited in claims 1, 10, and 18 respectively, the degree of anisotropy recited previously in claims 2, 11, and 19 respectively or a different degree of anisotropy. For examination purposes, it has been interpreted to mean any degree of anisotropy, however, clarification is required. 
Claims 2, 11, and 19 recite the limitation “a first portion of a sample”. It is unclear if this is one of the different portions recited in claims 1, 10, and 18 respectively or is a different portion. Additionally it is unclear if this is the same material sample of claims 1, 10, and 18 respectively or a different sample. For examination purposes, it has been interpreted to mean any portion of any sample, however, clarification is required. 
Claims 2, 11, and 19 recite the limitation “a second portion of the sample”. It is unclear if this one of the different portions recited in claims 1, 10, and 18 respectively, or is a different portion. Additionally it is unclear if the sample is referring to the material sample of claims 1, 10, and 18, or the sample previously recited in claims 2, 11, and 19 respectively. For examination purposes, it has been interpreted to mean any portion of either of the samples, however, clarification is required. 
Claims 3, 12, and 20 recite the limitation “the first portion of the sample comprises a portion believed to contain a lesion, the second portion of the sample comprises a portion believed to contain background tissue surrounding the lesion. It is unclear if the portion believed to contain a lesion and a portion believed to contain background tissue surrounding the lesion may be a portion which contains both since the claims use the language “contain and comprises”. For examination purposes it has been interpreted to mean the portions may be the same or different, however, clarification is required. 
Claims 6 and 15 recite the limitation “determining and using a degree of anisotropy” and “a characteristic”. It is unclear if these are the same degree of anisotropy and characteristic of claims 1 and 10 respectively, or if they are different. For examination purposes, it has been interpreted to mean any degree of anisotropy and any characteristic, however, clarification is required.
Claims 6 and 15 recite the limitation “for each sinusoid, determining a degree of anisotropy”. It is unclear if this is the degree of anisotropy determined previously or a different degree of anisotropy. For examination purposes, it has been interpreted to mean any degree of anisotropy, however, clarification is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8, 10, 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gallippi et al. (WO 2017197404 A1), hereinafter Gallippi.
Regarding claims 1, 10, and 18,
Gallippi discloses a system and method for evaluating mechanical anisotropy of a material sample to determine a characteristic of the sample, the system comprising:
An ultrasound transducer (at least fig. 1 (10) and corresponding disclosure in at least [0160]) 
One or more processors ([0043] which discloses one or more processors of a system for taking a material measurement)
Memory storing instructions executable by the one or more processors for ([0043] which discloses memory a non-transitory computer readable medium storing software instructions that when executed by the one or more processors cause the  system to): 
Controlling the ultrasound transducer to interrogate a material sample a plurality of times ([0043] which disclose applying first and second forces and abstract which discloses applying the first and second forces multiple times and [0063] which discloses the at least one force is applied using the ultrasound transducer and [0162] which discloses the transducer produces the force/forces described in [0043]), each interrogation comprising:
Controlling the ultrasound transducer to apply a force having a direction, having a coronal plane normal to the direction of the force ([0043] which discloses the first force and second force have coronal planes normal to the direction of the first and second force), and having an oval or other profile with long and short axes within the coronal plane ([0043] which discloses the first and second forces have oval or other profiled with long and short axes within the coronal plane), the long axis being oriented at a specified angle from a reference direction within the coronal plane ([0162] which discloses the long axis of the force profile has an angle theta relative to an arbitrarily chosen reference vector 28 associated with the material sample) and
Measuring displacement of the material sample resulting from application of the force ([0043] which discloses taking a first and second measurement for each of the first and second forces and [0048] which discloses the first and second measurements comprise measurements of displacement), wherein the interrogations are taken at different angles of orientation within the coronal plane ([0180] which discloses a plurality of applications of force and/or measurements is perfumed at different angles form each other) and different portions of the material sample are interrogated ([0166] which discloses a pair of forces may be applied at one set of respective depths, another pair of forces may be applied at another set of respective depths and so on);
The memory further storing instruction executable by one or more processors for:
For each measurement ([0176] which discloses the displacement calculation subsystem receives data for each measurement), calculating one or more parameters for the respective angle of orientation ([0177] which discloses the parameterization subsystem 36 uses displacement information received from the displacement calculation subsystem to determine certain parameters or material properties such as PD peak displacement )
Determining and using a degree of anisotropy of the one or more parameters ([0227] which discloses the degree of anisotropy is assessed (i.e. determined/evaluated) as the ratio of the PD achieved when the long axis of an asymmetric ARFI PSF is aligned along versus across the material axis of symmetry (AOS)) to evaluate a characteristic of the material sample (Examiner notes that a degree of anisotropy is necessarily a characteristic of the material sample) 

	The system of Gallippi would perform the method of claim 1 having corresponding steps and comprises the non-transitory computer readable medium of claim 18 as it is understood to be a computer-implemented method.
	
	Regarding claim 7,
	Gallippi further discloses wherein interrogating the material sample comprises interrogating the material sample using an ultrasound transducer (at least fig. 1 (10) and corresponding disclosure in at least [0160])

	
Regarding claims 8 and 16,
	Gallippi further discloses wherein the one or more parameters comprise at least:
A physical Displacement (PD) ([0177] which discloses parameter of peak displacement (PD). Examiner notes peak displacement is considered a physical displacement); 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gallippi in view of Waki et al. (US 8734351 B2), hereinafter Waki.
Regarding claims 2, 11, and 19,
Gallippi teaches the elements of claims 1, 10, and 18 as previously stated. Gallippi fails to explicitly teach wherein determining and using a degree of anisotropy of the material sample includes determining a ratio of a degree of anisotropy of a first portion of a sample to a degree of anisotropy of a second portion of the sample. 
Waki, in a similar field of endeavor involving ultrasonic elasticity measurements, teaches determining and using an elasticity value based on a relative displacement of tissue (which discloses physical values correlating to the elasticity of body tissue such as distortion or an elasticity modulus are used and distortion is a relative value obtained by spatially differentiating displacement and Col. 6 lines 18-32 which disclose determining distortion based on measured displacement) correlated to elasticity Col. 1 lines 20-34) of a material sample including determining a ratio of a first elasticity value of a first portion (at least fig. 3 (ROI2) and corresponding disclosure in at least Col. 8 lines 56-58) of the sample to a second elasticity value of a second portion (at least fig. 3 (ROI1) and corresponding disclosure in at least Col. 8 lines 55-56) of the sample (Col. 2 lines 44-57 which disclose the ratio of the physical values of the first region of interest (ROI2) and second region of interest (ROI1) or  the ratio of the average values of the physical values of the regions of interest can be used as an index value)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Gallippi to include determining a ratio as taught by Waki in order to accurately diagnose cancer (Col. 9 lines 55-67).
Examiner notes in the modified system the elasticity values of Waki correspond to the degree of anisotropy of Gallippi since both are elasticity values measured based on displacement values. 

Claims 3-4, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gallippi and Waki as applied to claims 2 and 11 above, and further in view of Sarvazyan (US 5524636 A).
Regarding claims 3 and 12,
Gallippi, as modified, teaches the elements of claims 2 and 11 as previously stated. Waki, as applied with respect to claims 2 and 11 above, further teaches the first portion of the sample comprises a portion believed to contain a lesion (Col. 8 lines 56-58 which discloses ROI2 is set in a region that is presumed to be affected, such as a tumor (i.e. lesion)), the second portion of the sample comprises a portion believed to contain background tissue surrounding the lesion (Col. 8 lines 55-56 which discloses ROI 1 is set in a region surrounding ROI2)
It is unclear if in the modified system the sample comprises a breast tissue sample.
Nonetheless, Sarvazyan in a similar field of endeavor involving ultrasonic elasticity measurement, teaches determining relative elasticity of an inclusion with respect to surrounding tissue (Col. 9 lines 8-13 which discloses a relative elasticity of inclusion with respect to surrounding tissue) in breast tissue (Col. 9 line 66- Col. 10 line 6 which discloses the illustrations of figs. 1-22 are closely applicable to examining tumor characteristics in breast tissue) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Gallippi, as currently modified, to include a sample that comprises a breast tissue sample as taught by Sarvazyan in order to examine tumor characteristics in breast tissue (Sarvazyan Col. 9 line 66-Col. 10 line 6).

Regarding claims 4 and 13,
Waki, as applied with respect to claims 3 and 12 above, further teaches wherein determining and using the elasticity value includes characterizing the lesion as benign or malignant based on the ratio (Waki Claim 14 which discloses determining whether or not the tissue in the region of interest is normal (i.e. benign) on the basis of the ratio of the elastic-information and Waki Col. 9 lines 55-67 which discloses diagnosing cancer by calculating the ratio)

Regarding claim 20,
Gallippi, as modified, teaches the elements of claim 19 as previously stated. Waki, as applied with respect to claim 19 above, further teaches the first portion of the sample comprises a portion believed to contain a lesion (Col. 8 lines 56-58 which discloses ROI2 is set in a region that is presumed to be affected, such as a tumor (i.e. lesion)), the second portion of the sample comprises a portion believed to contain background tissue surrounding the lesion (Col. 8 lines 55-56 which discloses ROI 1 is set in a region surrounding ROI2) and using the degree of anisotropy includes characterizing the lesion as benign or malignant based on the ratio (Claim 14 which discloses determining whether or not the tissue in the region of interest is normal (i.e. benign) on the basis of the ratio of the elastic-information and Col. 9 lines 55-67 which discloses diagnosing cancer by calculating the ratio)
It is unclear if in the modified system the sample comprises a breast tissue sample.
Nonetheless, Sarvazyan in a similar field of endeavor involving ultrasonic elasticity measurement, teaches determining relative elasticity of an inclusion with respect to surrounding tissue (Col. 9 lines 8-13 which discloses a relative elasticity of inclusion with respect to surrounding tissue) in breast tissue (Col. 9 line 66- Col. 10 line 6 which discloses the illustrations of figs. 1-22 are closely applicable to examining tumor characteristics in breast tissue) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Gallippi, as currently modified, to include a sample that comprises a breast tissue sample as taught by Sarvazyan in order to examine tumor characteristics in breast tissue (Sarvazyan Col. 9 line 66-Col. 10 line 6).


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gallippi, Waki, and Sarvazyan as applied to claims 4 and 13 above, and further in view of Labyed et al. (US 20180014814 A1), hereinafter Labyed.
Regarding claims 5 and 14,
Gallippi, as modified, teaches the elements of claims 3 and 12 as previously stated. Gallippi, as modified, fails to explicitly teach wherein determining and using the degree of anisotropy includes computing a logarithm of the ratio of the degree of anisotropy of the portion of the breast tissue sample believed to contain the lesion to the degree of anisotropy of the breast tissue sample believed to contain the background tissue. 
Labyed, in a similar field of endeavor involving ultrasound elasticity imaging, teaches calculating a log of a ratio of an elasticity characteristic from a first portion to a reference portion ([0056] which discloses the log of the ratio of maximum displacement to a phantom (i.e. reference) maximum displacement is calculated) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Gallippi, as currently modified, to include calculating a log of the ratio as taught by Labyed in order to convert the relationship into a linear domain (Labyed [0056]). 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gallippi in view of Mellema et al. (US 20180296191 A1), hereinafter Mellema.
 Regarding claims 6 and 15,
Gallippi teaches the elements of claims 1 and 10 as previously stated. Gallippi further teaches wherein determining and using a degree of anisotropy of the one or more parameters to evaluate a characteristic of the material sample includes: 
Fitting each of the calculated parameters to a sinusoid extrapolated to 360 degrees (See at least fig. 12B and corresponding disclosure in at least [0217]) to create at least a first sinusoid representing a first portion of the material sample)
For each sinusoid, determining a degree of anisotropy of the respective parameter based on a ratio of maximum to minimum values for that parameter ([0219] which discloses the ratio of two PDs across 0 degrees (see fig. 12B minimum) and along 90 degrees (see fig. 12B maximum) can be related to the degree of material anisotropy. Claim 12 which discloses using the maximum and minimum measurements to calculate the material anisotropy).

While Gallippi teaches fitting each of the calculated parameters to different TI materials ([0217]), it is unclear if such fitting is done to create a second sinusoid representing a second portion of the material sample.  
Nonetheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have created a second sinusoid representing a second portion of the material sample in order to evaluate the PD changes for different portions (i.e. depths) which are interrogated. This amounts to simply duplicating steps to achieve expected results for different target depths.

Gallippi, fails to explicitly teach, for each parameter, phase aligning the sinusoid for that parameter for the first portion for the material sample and the sinusoid for that parameter for the second portion for the material sample.
Mellema, in a similar field of endeavor involving ultrasound elasticity imaging, teaches fitting elasticity parameters to a sine time function ([0075] which discloses a motion signal at a given pixel can be fit to a sine function to estimate the amplitude and phase of the sine wave signal) to create a first sinusoid representing a first portion of the material sample and a second sinusoid representing a second portion of the material sample ([0075] which discloses amplitude and phase parameters of the sine signal at each pixel (i.e. for each portion including a first portion and second portion) can thus be estimated) and phase aligning the sinusoid for the first portion and the sinusoid for the second portion of the material sample ([0075] which discloses aligning the motion signal, such that the motion signal at all pixels at a commonly aligned time grid can then be calculated). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Gallippi to include phase aligning the sinusoid for the first portion and the second portion as taught by Mellema in order to calculate phase and amplitude of the sinusoid signal across all portions (Mellema [0075]) 

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gallippi and Mellema as applied to claims 6 and 15 above, and further in view of Labyed.
Regarding claims 9 and 17,
Gallippi, as modified teaches the elements of claims 6 and 15 as previously stated. It is unclear if the fitting each of the calculated parameters to a sinusoid comprises using a least squares minimization. 
Nonetheless, Labyed, in a similar field of endeavor involving ultrasonic elasticity imaging, teaches line fitting comprising using a least squares minimization ([0057] which discloses line fitting such as a least squares fit (i.e. least squares minimization)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Gallippi, as currently modified, to include using a least squares minimization as taught by Labyed in order to fit the line to the sinusoid accordingly. Such a modification amounts to merely a simple substitution of one known line fitting technique for another rendering the claim obvious (MPEP 2143). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793